Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “end edges” and “border positions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It appears these features are probably shown and just not labeled in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
(Formula) before the actual formulas should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3 (and therefore all claims) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, “an extending shape” is unclear.  Extending is not an established shape.  
In regard to claim 2, the range of 25% or more and 67% or less is not clear.  The range cannot simultaneously require 25% and 67%.  The claim should be rewritten to state “between 25% and 67%” for a proper range.
Further “of a height of the width direction (medial-lateral) land portion in the thickness direction of the sole” is confusing.  Height, width and thickness are all being used to describe a single direction.  Only using height is sufficient.  
In regard to claim 3, “extending direction” is unclear.  This is not an established direction.  Further, “length orthogonal to an extending direction” is unclear.  If the extending direction is presumed to be the length, then orthogonal to the length would be the width.  Further, the claim is generally unclear because several different directions which contradict one another are used together. “A length of the chamfers at both the end edges in a direction orthogonal to an extending direction of the width direction land portion”.    Please clarify what directions are being referred to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edington (2007/0227038A1).

In regard to claim 1, Edington discloses a sole of an athletic prosthetic leg, the sole (110, 114) being configured to be attached to a ground contact region of the athletic prosthetic leg having a leaf-spring-like leg portion extending to a side of a toe via at least one curved portion, the ground contact region extending in an arc from the toe to a side of the curved portion, the sole comprising (The prosthetic leg is not positively recited.  The sole is capable of being connected to a prosthetic foot instead of a shoe since both a shoe and a prosthetic foot are designed around the shape and function of an anatomical prosthetic foot): 
a bottom surface (plantar surface) having a shape conforming to an extending shape of the ground contact region (figure 1a, the sole conforms to a foot shape and further is flexible and therefore capable of conforming to a shape of an athletic prosthetic leg which actually is not any specific shape since there are many types of athletics), 
wherein the bottom surface (plantar surface) has at least one width direction (medial-lateral direction) land portion (606, ridges, fig 6A) defined by a plurality (two or more) of width direction (medial-lateral) grooves 608 extending in a width direction of the sole, and the width direction land portion 606 includes a chamfer at each of both end edges (medial and lateral edges) at border positions (corner between side and bottom) (see fig 8G, medial and lateral edges are chamfered at 600), respectively, between a contact patch (top surface of ridge 606, see annotated figure) and both side walls (side walls of ridges 606, see annotated figure) facing the plurality of width direction grooves 608.   
In regard to claim 4,  Edington discloses the claim limitations of claim 1, and further discloses the bottom surface (plantar surface) includes at least one sipe (groove, see annotated figure) extending linearly (each half of the zig zag of sipe extends linearly or in a straight line) in a portion which continues with a constant radius of curvature from the toe (see fig 1A; the sole in its entirety follows a constant radius of curvature from the toe area), 
and the sipe (see annotated figure) terminates in the bottom surface (plantar surface) and includes a chamfer (see chamfers 600 on medial and lateral edges, fig 8E) at each of both the end edges (medial and lateral edges) at border positions (corner between bottom and side of sole), respectively, between the bottom surface (plantar surface) and both the side walls (side walls of 606 as shown in annotated fig 8E) defining the sipe (see annotated figure), both the side walls extending in a longitudinal direction of the sipe (see fig 8E; the side walls define the sipe along the length of the sipe).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edington (2007/0227038A1).

In regard to claim 2, Edington meets the claim limitations as discussed in the rejection of claim 1.  As shown in figure 8E, a height of the chamfer in a thickness direction of the sole is 25% or more and 67% or less (between 25% and 67%) of a height of the width direction (medial-lateral) land portion in the thickness direction of the sole.  Figure 8 E shows a chamfer thickness of approximately 30% of the sole thickness which is more than 25% and less than 67%.  
Since the exact thickness is shown but not explicitly stated, alternatively, in the interest of compact prosecution, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the sole thickness since it has been held that a change in size require no more than routine skill in the art.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled I the art at the time the invention was filed.  MPEP 2144.04IVA
In regard to claim 3, Edington meets the claim limitations as discussed in the rejection of claim 1, but remains silent to the formula used to describe the width of the chamfers.
It has been held that a mere optimization of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  The width of the chamfers is a result effective variable with greater ridge elements providing better traction and smaller ridges decreasing traction [0104].  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a total of a length w2 and a length w3 of the chamfers at both the end edges in a direction orthogonal to an extending direction (extending direction is interpreted as the length; orthogonal to the length would be the width) of the width direction land portion and a length wl of the width direction land portion in a direction orthogonal to the extending direction of the width direction land portion satisfy a relationship of the following formula:
0.3<=[w1-(w2+w3)]/w1<=0.9.
Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05II
In regard to claim 5, Edington meets the claim limitations as discussed in the rejection of claim 2, but does not teach the chamfers according to the formula as claimed.
It has been held that a mere optimization of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  The width of the chamfers is a result effective variable with greater ridge elements providing better traction and width of ridges decreasing traction [0104].  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a total of a length w2 and a length w3 of the chamfers at both the end edges in a direction orthogonal to an extending direction of the width direction land portion and a length wl of the width direction land portion in a direction orthogonal to the extending direction of the width direction land portion satisfy a relationship of the following formula: 0.3[wl-(w2+w3)]/w l 0.9.
Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05II
In regard to claims 6-8,  Edington meets the claim limitations as discussed in the rejection of claims 2-3 and 5, 
wherein the bottom surface (plantar surface) includes at least one sipe (see annotated figure) extending linearly (each half of the zig zag of sipe extends linearly or in a straight line) in a portion which continues with a constant radius of curvature from the toe (see fig 1A; the sole in its entirety follows a constant radius of curvature from the toe area), 
and the sipe (see annotated figure) terminates in the bottom surface (plantar surface) and includes a chamfer (see chamfers 600 on medial and lateral edges, fig 8E) at each of both the end edges (medial and lateral edges) at border positions (corners between bottom and medial-lateral edges), respectively, between the bottom surface (plantar surface) and both the side walls (side walls of 606 as shown in annotated fig 8E) defining the sipe (see annotated figure), both the side walls extending in a longitudinal direction of the sipe (see fig 8E; the side walls define the sipe along the length of the sipe).


    PNG
    media_image1.png
    948
    847
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    544
    937
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774